Citation Nr: 0000917	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-20 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for service-connected bilateral hearing loss.

2.  Entitlement to an increased (compensable) disability 
evaluation for service-connected right knee disability.

3.  Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for right shoulder 
disability, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
service-connected disorder of the respiratory system.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel

INTRODUCTION

The veteran had active service from December 1975 to June 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision from the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO) that granted service connection and assigned a 
disability rating of 10 percent for degenerative joint 
disease of the right shoulder and both knees and assigned 
noncompensable evaluations for bilateral hearing loss and a 
disorder of the respiratory system. 

By rating decision dated in November 1998, the RO assigned 
separate 10 percent evaluations for degenerative joint 
disease of the left knee and right shoulder, and assigned a 
noncompensable rating for degenerative joint disease  of the 
right knee.  The RO issued a supplemental statement of the 
case to the veteran on the same date that addressed the RO's 
revised rating of the veteran's right knee disability.  
Therefore, due process considerations have been satisfied.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (c) 
(1999).

The January 1997 rating decision also granted service 
connection for tinnitus and assigned an evaluation of 10 
percent disabling.  However, the veteran did not express 
disagreement with this determination.  Therefore, this issue 
is not before the Board since the RO's determination 
regarding it is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.200, 20.201,20.202, 20.302(a) (1999).


FINDINGS OF FACT

1. The most recent audiologic evidence demonstrates that the 
veteran has an average pure tone threshold of 35 decibels in 
the right ear, with speech recognition ability of 100 
percent, and an average pure tone threshold of 55 decibels in 
the left ear, with speech recognition ability of 96 percent.

2. The totality of competent and probative evidence of record 
demonstrates the veteran has no more than Level I hearing 
loss of the right ear and Level I hearing loss of the left 
ear.

3. The veteran's right knee disability is currently 
manifested by full range of motion with no evidence of 
chondromalacia of the patella.

4. The veteran's left knee disability is manifested by mild 
osteoarthritis with evidence of pain and tenderness with 
motion.

5. The veteran's left shoulder disability is currently 
manifested by full range of motion with no discomfort.

6.  The veteran's respiratory disability is currently 
manifested by subjective complaints of coughing without 
expectoration, loss of weight or incapacitating episodes of 
infection.  Pulmonary function testing conducted in August 
1997 revealed FEV-1 to be 97 percent of predicted value.  
FEV-1/FVC was 85 percent.





CONCLUSIONS OF LAW

1. The criteria for a compensable schedular evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6100.  (1999).

2.  The criteria for a compensable evaluation for service-
connected right knee disability are not met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic 
Codes 5010, 5257, 5260, 5261 (1999).

3. The criteria for an increased evaluation for left knee 
disability, has not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (1999).

4.  The criteria for an increased evaluation for service-
connected right shoulder disability are not met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic 
Codes 5010, 5202, 5203(1999).

5.  The criteria for a compensable evaluation for service-
connected respiratory disability are not met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 
6601 (1996); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Preliminary Matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluations for bilateral hearing 
disorder, right and left knee disability, right shoulder 
disability and respiratory disorder are well grounded within 
the meaning of the statutes and judicial construction.  See 
38 U.S.C.A. § 5107(a) (West 1991).  When a veteran is awarded 
service connection for a disability and appeals the RO's 
rating determination, the claim continues to be well grounded 
as long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995). 

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided a recent VA examination, the RO 
made extensive efforts to obtain the veteran's complete 
service medical records and there is no indication that there 
are additional available records that have not been obtained 
and which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Laws and regulations applicable to all issues on appeal

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App.119 (1999), however, the United States 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Since 
this is an appeal of an initial rating assignment, the Board 
is not limited to consideration of the current diagnosis of 
the veteran's disabilities. Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

1. Entitlement to an increased (compensable) disability 
evaluation for service-connected hearing loss

Relevant law and regulations

Under current VA regulations, the severity of hearing loss is 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. 
§ 4.85, Part 4, Diagnostic Code 6100.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service- connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (1999).


Factual background

In August 1995 the veteran presented for a medical evaluation 
board physical examination.  He was diagnosed with bilateral 
high frequency sensory neural hearing loss.

In August 1996 the veteran presented for a VA physical 
examination that included audiologic tests.  On the 
authorized audiologic evaluation , pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
20
35
50
LEFT

20
35
50
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.


In August 1997 the veteran presented for a VA audiologic 
examination.  On the authorized audiologic evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
25
35
55
LEFT

30
40
60
90

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
It was indicated that the veteran had a mild hearing loss in 
the right ear and a moderate loss in the left ear.


Analysis

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendemann v. Principi, 3 Vet. 
App. 345 (1992).  The most recent VA audiologic evaluation 
available (August 1997) reveals an average pure tone 
threshold of 35 decibels in the right ear, and a speech 
discrimination ability of 100 percent in the right ear. The 
audiologic evaluation also reveals an average pure tone 
threshold of 55 decibels in the left ear, and a speech 
discrimination ability of 96 percent in the left ear. 
Applying these values to the 1987 rating schedule, which was 
in effect when the veteran filed his claim, and new 1999 
rating schedule (See discussion below) results in a numeric 
designation of Level I hearing in the right ear and Level I 
in the left ear.  Under DC 6100, a noncompensable evaluation 
is assigned where hearing is at Level I bilaterally, which 
38 C.F.R. § 4.87 (1998) and 38 C.F.R. § 4.85 (1999), Table 
VII provides. 

The Board also notes that effective June 10, 1999, 
regulations applicable to compensable service connected 
hearing loss were revised.  64 Fed. Reg. 25206 (May 11, 
1999).  The Court has held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

A comparison of the 1987 and 1999 VA regulations pertaining 
to evaluation of hearing loss with the August 1996 and 1997 
audiometric examinations is necessary in view of Karnas.  
Application of the average pure tone thresholds and speech 
recognition scores from the August 1996 audio examination, to 
the 1987 and new, current regulation, (Table VII, 38 C.F.R. 
§ 4.87 and; 38 C.F.R. § 4.85 ), results in a bilateral non-
compensable evaluation.  The Board notes the same result in 
connection with the August 1997 audio examination.  
Therefore, the Board concludes that the change in regulations 
has no impact upon the outcome of the veteran's claim for 
compensable service-connected hearing loss.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

The Board also concludes that consideration of all medical 
examinations since the veteran filed his claim results in the 
same conclusion, that a compensable disability rating for his 
service-connected hearing loss is not warranted at any time.  
See Fenderson.

Therefore, the clinical evidence of record does not support 
the veteran's claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss. The 
benefit sought on appeal is denied.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court of 
Veterans Appeals held that before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by being denied those 
opportunities.  In this case, the RO did not consider the new 
diagnostic regulations relating to rating of service-
connected hearing loss that became effective June 10, 1999.  
The Board notes, as previously stated, that application of 
the new regulations would not result in an increased 
evaluation for service-connected bilateral hearing loss for 
the veteran.  Therefore, the veteran has not been prejudiced 
and has been accorded sufficient due process considerations.


2. Entitlement to an increased (compensable) evaluation for 
service-connected right knee disability.

Applicable laws and regulations

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).

Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (1999).  See also 38 C.F.R. § 4.71, Plate II (1999) 
which reflects that normal flexion and extension of a knee is 
from 0 to 140 degrees. 

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee.  
A 20 percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  38 C.F.R. § 4.31, Diagnostic Code 
5257 (1999).

The words "slight", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. § 4.2 (1999).

Under Diagnostic Code 5010, traumatic arthritis, when 
substantiated by x-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.

Degenerative arthritis when established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Diagnostic Code 5003 states that 
the 20 and 10 percent ratings based on x-ray findings will 
not be combined with ratings based on limitation of motion.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

The VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  The General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon additional 
disability. When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis. If the veteran does not at 
least meet the criteria for a zero- percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Factual Background

Service medical records reflect the veteran complained in 
February 1990 of bilateral knee pain.  He reported a grinding 
sensation and pain while walking.  The examiner's objective 
findings included grinding with no effusion and full range of 
motion.

X-rays were taken of the veteran's right and left knees in 
October 1990.  It was concluded that they showed the 
beginning of patella osteophyte formations, but no other 
abnormalities were noted.

The veteran complained of two year history of bilateral knee 
pain in February 1992.  He stated that prolonged usage causes 
pain which was noted by the examiner upon palpation.  A 
grating noise was also noted by the examiner as was full 
range of motion.  No swelling was noted by the examiner who 
diagnosed the veteran with bilateral patellar fermal 
malalignment.

The veteran presented for x-rays of his right and left knees 
in February 1992.  The findings included mild joint space 
narrowing medially on both knees and mild sclerosis of the 
tibial articulating surfaces.  Minimal peaking of the tibial 
spines was noted in the left knee.  Lateral viewed 
demonstrated small spurs superiorly and inferiorly in the 
left patella and inferiorly on the right patella.  The 
examiner diagnosed the veteran with mild degenerative changes 
in both knees and the patella, more prominent in the left.

In December 1992 the veteran again reported left and right 
knee pain, right knee worse than left.  No swelling was noted 
by the examiner who indicated a grinding sensation in the 
joints below the kneecap.  The veteran was diagnosed with 
degenerative joint disease and patellar femoral malalignment 
in both knees.

In January and March 1993 the veteran reported pain in both 
his right and left knees.  Full range of motion was noted by 
the examiner who diagnosed the veteran with malalignment 
syndrome in both knees.

In November 1993 the veteran was hospitalized for right knee 
arthroscopic lateral retinacula release surgery.  His pre and 
postoperative diagnoses was right knee patellar malalignment.

The veteran was examined in May 1994 as a follow up to the 
right and left knee surgical procedures.  The examiner 
assessed the veteran's right knee as asymptomatic.  Regarding 
the veteran's left knee, the examiner noted patellar pain in 
the left knee with no effusion and diagnosed the veteran with 
medial femoral condyle in the left knee and chondromalacia 
patellae in both knees.

The veteran was examined in April 1995 as a follow up to the 
three knee related surgical procedures.  The examiner noted 
full range of motion with no effusion in the veteran's left 
and right knees.  The ligaments were stable.  The veteran was 
diagnosed with chondromalacia patellar, worse in the right 
knee than the left knee.

In August 1995 the veteran presented for a medical evaluation 
board physical examination.  The veteran complained of 
bilateral knee pain and he was diagnosed with bilateral 
retropatellar chondromalacia.

As part of the veteran's VA medical examination in August 
1996, his right and left knees were examined.  The veteran 
reported continued right and left knee discomfort especially 
when he exercised.  Physical examination did not reveal heat, 
swelling or redness.  Range of motion was 0 to 130 degrees, 
bilaterally.  Lateral and medial ligaments were found to be 
intact.  Anterior and posterior drawer tests were negative.  
His gait was normal.  An accompanying x-ray of the veteran's 
right and left knees showed minimal degenerative changes, 
bilaterally.  The overall diagnosis was bilateral 
retropatellar chondromalacia, right and left knees (grade 
IV).

In June 1997 the veteran sought treatment from R.B., M.D.  
Examination of the veteran showed some tightness in the right 
knee, motion of the right patella also caused pain.  No joint 
line tenderness or narrowing of the right knee joints was 
noted.  Some lateral subluxation was noted.  Dr. R.B. 
diagnosed the veteran with probable patellofemoral 
instability of the right knee.  In July 1997 Dr. R.B. noted 
full range of motion in the veteran's right knee.  

The veteran presented for a VA examination in September 1997.  
He reported daily discomfort in his right knee that was 
aggravated by climbing stairs, entering and exiting his 
vehicle and standing for more than fifteen minutes.  
Examination of his right knee revealed range of motion to 140 
degrees, negative anterior drawer, Lachman's and McMurray's.  
Examination also revealed stable medial and lateral 
collateral ligaments with no evidence of chondromalacia of 
the patella.  The veteran was diagnosed with status post 
lateral release procedure for patellofemoral syndrome, with 
discomfort as described.  

As part of the September 1997 examination, x-rays were done 
of the veteran's right knee.  Revealed was mild degenerative 
osteophytes of the tibial spines and femoral condyles and 
minimal lateral subluxation of the patella.  The examiner's 
impression of the veteran's right knee and patellofemoral 
joints was mild osteoarthritis 

Analysis


The Board has carefully reviewed the medical evidence, which 
has been reported in detail above.

Specifically during the most recent VA examination, the 
examiner noted full range of motion in the veteran's right 
knee (140 degrees) and no evidence of chondromalacia of the 
patella.  Examiners in 1992, 1993, 1995 and 1996 reported 
full range of motion in the veteran's right knee with an 
asymptomatic diagnosis in 1994.  Therefore the criteria for a 
compensable rating under Diagnostic Codes 5260 and 5261 are 
not present.  The Board also notes that even though the 
veteran reported pain in his right knee and was diagnosed in 
1997 with mild osteoarthritis, at no time did physical 
examination show swelling or muscle spasm in the veteran's 
right knee.  Further, x-rays did not show involvement of the 
required joints under Diagnostic Code 5010.  As such, the 
criteria applicable to a compensable rating under Diagnostic 
Code 5010 are not present.  Accordingly, a noncompensable 
disability rating is warranted. 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  However, symptoms evidencing slight or moderate 
impairment of the veteran's right knee have not been reported 
by medical examiners who have conducted examinations of the 
veteran's right knee.  See 38 C.F.R. § 4.71, 4.71a, 
Diagnostic Code 5257 (1999).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 warrant the grant of a higher 
disability evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-07 (1995).  However, the September 1997 examination 
report reflects that the veteran was able to achieve full 
range of motion.  Although the Board has taken into 
consideration the veteran's complaints of pain, there is no 
objective evidence of functional loss due to pain, weakened 
movement, fatigability or incoordination.  In this respect, 
the Board places greater weight on the objective VA medical 
examination than on the veteran's statements.  The Board 
therefore concludes that the additional factors to be 
considered under 38 C.F.R. §§ 4.40 and 4.45 are not present 
in this case.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected right knee 
disability.  The benefit sought on appeal is accordingly 
denied.

3. Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 10 percent disabling.

Applicable laws and regulations


The laws and regulations applicable to the veteran's service-
connected right knee disability are applicable to the 
following Analysis.


Factual background

Reference is made to the Factual background regarding the 
veteran's right knee disability for a description of 
treatment of his left knee from 1990 to 1993.

In April 1993 the veteran was hospitalized on account of 
bilateral knee pain, left knee worse than right.  He was 
diagnosed with bilateral retropatellar pain syndrome, 
possibly secondary to tight lateral retinaculum, left knee 
chondromalacia.  Left knee arthroscopic lateral release and 
retropatellar shave surgery, with debridement of 
retropatellar chondromalacia, was performed.

As stated previously, the veteran was examined in May 1994 as 
a follow up to the right and left knee surgical procedures.  
Regarding the veteran's left knee, the examiner noted 
patellar pain in the left knee with no effusion and diagnosed 
the veteran with medial femoral condyle in the left knee and 
chondromalacia patellae in both knees.

In September 1994 a magnetic resonance imaging test (MRI) was 
performed on the veteran's left knee.  No evidence of 
chondromalacia was found.

In November 1994 the veteran was again hospitalized on 
account of left knee chondromalacia.  Arthroscopic 
debridement chondromalacia patella, left knee surgical 
procedure was performed.  In December 1994 the veteran 
reported improvements in his left knee.

The veteran was examined in April 1995 as a follow up to the 
three knee related surgical procedures.  The examiner noted 
full range of motion with no effusion in the veteran's left 
knee.  The veteran was diagnosed with chondromalacia 
patellar, worse in the left than right knee.

Regarding the August 1996 VA examination and the veteran's 
left knee, reference is made to the Factual background 
section of this decision in connection with the right knee.  

In June 1997, Dr. R.B. reported the veteran's complaints of 
constant ache in the anterior compartment of the left knee, 
as well as the sensation that his kneecap will give and 
dislocate.  He did not fell that the kneecap actually 
dislocated.  The veteran stated that walking up stairs, 
squatting and kneeling aggravates his left knee.  Examination 
of the veteran's left knee revealed pain with motion, minimal 
subpatellar crepitation and considerable subpatellar 
tenderness.  Lateral retinaculum is limited, no joint line 
tenderness and the left knee was noted as stable.  No 
narrowing of the joints of the left knee was noted.  
Substantial lateral subluxation and tilt of the left patella 
were noted with no sclerosis or significant osteophytic 
change.  Dr. R.B. diagnosed the veteran with patellofemoral 
instability of the left knee with patellofemoral arthritis.  
During a July 1997 follow up examination the veteran 
indicated his left knee was still painful

Regarding the veteran's September 1997 VA examination, in 
addition to previously noted complaints for both the right 
and left knees, the veteran reported that his left knee 
became swollen once every two weeks and he sensed slipping in 
the left patella, but denied any locking in the left knee.  
The veteran stated his left knee was much more painful than 
his right knee because of discomfort from the grinding 
sensation.  The veteran reported twice per week flare ups in 
his left knee.  The accompanying left knee x-ray indicated 
mild degenerative osteophytes of the femoral condyles, small 
osteophyte in the inferior patella and possible lateral 
subluxation of the patella.  The examiner's impression of the 
x-ray of the left knee was mild degenerative osteoarthritis 
and patellofemoral joints.  Physical examination of the left 
knee resulted in the same findings as for the right knee 
except crepitance and discomfort with testing for 
patellofemoral syndrome were noted.

As with the right knee, examination of the veteran's left 
knee in September 1997 revealed range of motion to 140 
degrees, negative anterior drawer, Lachman's and McMurray's.  
The examiner concluded the examination of the veteran's left 
knee by evaluating fatigability, instability and 
incoordination.  The veteran performed ten squatting motions.  
After doing so, the veteran reported an increase in 
subpatellar pain.  No range of motion limitations or evidence 
of fatigability, instability or incoordination was noted.  
Regarding his left knee the veteran was diagnosed with status 
post lateral release procedure, debridement with residuals 
and sequelae of patellofemoral syndrome and degenerative 
changes.

Analysis

As with the veteran's right knee, the Board has carefully 
reviewed the medical evidence, which has been reported in 
detail above.

The Board notes the September 1997 VA examination, where the 
examiner noted full range of motion in the veteran's left 
knee (140 degrees)  Therefore, the criteria for a compensable 
rating under Diagnostic Codes 5260 and 5261 are not present.  
The Board does note, however, that Dr. R.B reported in 1997 
that examination of the veteran's left knee revealed pain in 
motion, minimal subpatellar crepitation and considerable 
tenderness.  Different from VA examination of the veteran's 
right knee in 1997, the VA examiner reported findings of 
crepitance and discomfort when examining the veteran's left 
knee, justifying a 10 percent disability rating under 
Diagnostic Code 5010.
 
As stated previously, the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  However, symptoms 
evidencing slight or moderate impairment of the veteran's 
right knee have not been documented by medical examiners who 
have conducted examinations of the veteran's left knee.  See 
38 C.F.R. § 4.71, 4.71a, Diagnostic Code 5257 (1999).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 warrant the grant of a higher 
disability evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-07 (1995).  However, the September 1997 examination 
report reflects that the veteran was able to achieve full 
range of motion.  Further, the VA examiner conducted testing 
designed to reveal any fatigability, instability or 
incoordination in the veteran's left knee and made no 
findings of any such range of motion limitations.  Although 
the Board has taken into consideration the veteran's 
complaints of pain, there is no objective evidence of 
functional loss due to pain, weakened movement, fatigability 
or incoordination.  In this respect, the Board places greater 
weight on the objective VA medical examination than on the 
veteran's statements.  The Board therefore concludes that the 
additional factors to be considered under 38 C.F.R. §§ 4.40 
and 4.45 are not present in this case.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected left knee 
disability.  The benefit sought on appeal is accordingly 
denied.


4. Entitlement to an increased evaluation for right shoulder 
disability, currently evaluated as 10 percent disabling.

Applicable law and regulations

Diagnostic Code 5202 pertains to other impairment of the 
humerus.  A 20 percent evaluation (the lowest available 
rating under Diagnostic Code 5202) is warranted for malunion 
of the humerus of the major or minor upper extremity with 
moderate deformity.  A 20 percent evaluation is also 
warranted where there are infrequent episodes of dislocation 
of the scapulohumeral joint of the major or minor upper 
extremity with guarding of movement only at the shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (1999).

Diagnostic Code 5203 pertains to impairment of the clavicle 
and scapula.  A 20 percent rating is warranted where there is 
dislocation of the clavicle or scapula, or nonunion of the 
clavicle or scapula with loose movement.  These ratings apply 
to either the major or minor upper extremity.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (1999).

Under Diagnostic Code 5010, traumatic arthritis, when 
substantiated by x-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.

Degenerative arthritis when established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion of the arm is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, which provides for a 
20 percent rating (the lowest available rating) where motion 
of the major or minor arm is limited to the shoulder level.  
A 30 percent rating is warranted where motion of the major 
arm is limited midway between the side and shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).  Normal range 
of motion for the shoulder is as follows: forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees; internal 
rotation to 90 degrees; and external rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Diagnostic Code 5003 states that 
the 20 and 10 percent ratings based on x-ray findings will 
not be combined with ratings based on limitation of motion.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, DeLuca v. Brown, 8 Vet. App. 202 
(1995).


Factual background

During the August 1995 medical evaluation board physical 
examination the veteran complained of right shoulder pain and 
weakness.  This examination indicates the veteran suffered a 
right acromioclavicular (AC)  joint separation in September 
1984 and a Mumford procedure was performed in September 1995.  
X-rays indicated degenerative changes at the outer end of the 
right clavicle.  He was diagnosed with degenerative joint 
disease of the right acromioclavicular joint.

During the August 1996 VA examination, it was noted that the 
veteran is right-handed.  The veteran reported continued 
intermittent pain in his right shoulder from time to time 
with no heat, swelling or redness.  Examination of the right 
shoulder did not disclose heat, swelling or redness.  A well-
healed surgical scar was noted over the AC joint on the right 
side.  Range of motion of the right shoulder disclosed 
anterior flexion from 0 to 180 degrees, abduction from 0 to 
180 degrees and internal and external rotation from 0 to 90 
degrees.  Discomfort was noted when extreme internal rotation 
was completed.  Extension was 0 to 45 degrees.  The veteran 
successfully displayed full range of motion using a five-
pound weight.

X-rays that accompanied the August 1996 examination revealed 
increased distance between the acromion and clavicle 
measuring approximately three centimeters.  Noted was 
irregularity with osteophyte formation of the distal 
clavicle, the glenohumeral joint was normal.  The diagnosis 
was degenerative joint disease with a history of right AC 
joint, status post Mumford procedure with functional status 
as described.  

In June 1997, Dr. R.B. noted his examination of the veteran's 
right shoulder revealed mild tenderness over the resected AC 
joint.  There was no upriding of the clavicle with downward 
pull on the arm and the veteran's right shoulder was 
otherwise unremarkable.  Dr. R.B. diagnosed the veteran with 
status post resection of outer clavicle for AC separation 
with reconstruction of ligaments.

During the September 1997 VA examination the veteran reported 
aches in his right shoulder after laying upon it for extended 
periods of time or lifting more than thirty pounds.  A postal 
employee, the veteran stated that mail sacks weigh 
approximately forty pounds.  Physical examination revealed 
right shoulder full range of motion. Abduction and flexion 
were 0 to 180 degrees and internal and external rotation from 
0 to 90 degrees.  No evidence of atrophy was noted.  
Concerning possible fatigability, weakness or incoordination, 
the veteran was asked to perform five abductions with his 
right shoulder carrying 2.5 pounds, which he performed 
without difficulty.  He also performed without difficulty, 
five abductions of his right shoulder with five pounds.  The 
veteran's right shoulder was then again tested for range of 
motion.  He evidenced abduction from 0 to 175 degrees with 
minimal decrease in range of motion.  No evidence of 
fatigability, weakness or incoordination was noted.

The right shoulder x-ray that accompanied the September 1997 
VA examination revealed widening of the AC joint with 
irregular distal clavicle.  The general diagnosis of the 
veteran's right shoulder was status post surgical repair of 
AC separation with residuals of discomfort, loss of 
activities and post surgical changes.


Analysis

The veteran's right shoulder disability is currently assigned 
a 10 percent disability rating under Diagnostic Code 5010 and 
5003 as arthritis.

A 20 percent rating is assignable for dislocation of the 
clavicle or scapula of the major or minor extremity.  A 20 
percent rating may also be assigned for nonunion of the 
clavicle or scapula with loose movement.  Without loose 
movement, a 10 percent rating is assignable.  A 10 percent 
rating may also be assigned for malunion of the clavicle or 
scapula.  Diagnostic Code 5203.

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the major extremity midway between the 
side and shoulder level or at the shoulder level.  When the 
limitation of motion is to the shoulder level, a 20 percent 
evaluation is assignable.  Diagnostic Code 5201.

In this case, there is no evidence of malunion of the 
shoulder.  Specifically during the most recent VA 
examination, no deformity of the shoulder was noted and there 
is no other evidence of record which indicates that malunion 
of the shoulder exists.  Similarly, other criteria applicable 
to higher ratings under Diagnostic Code 5203, such as 
dislocation or nonunion of the shoulder joint, are not 
present.  Accordingly, a higher disability rating under 
Diagnostic Code 5203 is not warranted.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  However, such symptoms as ankylosis of the 
shoulder (Diagnostic Code 5200), limitation of motion of the 
upper extremity (Diagnostic Code  5201) and impairment of the 
humerus (Diagnostic Code 5202) are lacking in this case.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 warrant the grant of a higher 
disability evaluation.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-07 (1995).  The Board notes that the August 1996 VA 
examination demonstrated that the veteran experienced some 
discomfort at the extreme of internal rotation.  There was no 
clinical evidence, however, of fatigability, functional loss 
due to pain or weakened movement.  Moreover, the September 
1997 examination report reflects that the veteran was able to 
achieve full abduction and forward elevation.  The examiner 
specifically noted that there was no decrease in range of 
motion upon repetitive motions.  Although the Board has taken 
into consideration the veteran's complaints of pain, there is 
no objective evidence of functional loss due to pain, 
weakened movement, fatigability or incoordination.  In this 
respect, the Board places greater weight on the objective VA 
examination than on the veteran's statements.  The Board 
therefore concludes that the additional factors to be 
considered under 38 C.F.R. §§ 4.40 and 4.45 are not present 
in this case.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected right shoulder 
disability.  The benefit sought on appeal is accordingly 
denied.

5. Entitlement to an increased (compensable) evaluation for 
service-connected 
respiratory disease

Applicable law and regulations

Since the veteran filed his claim for an increased rating for 
disability of the respiratory system, the regulations 
pertaining to evaluation of the respiratory system were 
amended, effective October 7, 1996.  As previously stated, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v.  Derwinski, 1 Vet. 
App. 308, 313 (1991).  In light of the fact that the veteran 
filed his claim before November 7, 1996, the Board will 
evaluate his respiratory disability in light of both the new 
and old rating criteria.

The May 1997 statement of the case reflects that both sets of 
rating criteria were applied to the veteran's claim.  
Accordingly, the veteran will not be prejudiced if the Board 
proceeds with appellate consideration of the claim presented.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Diagnostic Code 6601

Bronchiectasis is ordinarily rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6601.

Under the previous rating criteria, a 30 percent disability 
evaluation requires moderate bronchiectasis manifested by 
persistent paroxysmal coughing occurring at intervals 
throughout the day and by abundant purulent and fetid 
expectoration, but with slight, if any, emphysema or loss of 
weight.  The next higher evaluation under Diagnostic Code 
6601, 60 percent, requires severe bronchiectasis with 
considerable emphysema, impairment in general health 
manifested by loss of weight, anemia, or occasional pulmonary 
hemorrhages, and occasional exacerbations of a few days 
duration, with expected fever and other symptoms, and the 
disability is demonstrated by lipoidal injection and layer 
sputum test.  A 100 percent rating is assigned when the 
disability is pronounced, with symptoms in aggravated form, 
marked emphysema, dyspnea at rest or on slight exertion, 
cyanosis, marked loss of weight or other evidence of severe 
impairment of general health.  38 C.F.R. § 4.97, Code 6601 
(in effect prior to October 7, 1996).

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (1998).  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1999).

Under the amended criteria for bronchiectasis, a 30 percent 
disability rating is warranted for bronchiectasis when the 
disability is manifested by incapacitating episodes of 
infection of two to four weeks total duration per year, or 
daily productive cough with sputum that is at times purulent 
or blood-tinged and requires prolonged (lasting four to six 
weeks) antibiotic usage more than twice a year.  An 
incapacitating episode is defined as one that requires bed 
rest and treatment by a physician.  61 Fed. Reg. 46,729.  A 
60 percent rating under the revised regulations is warranted 
if there are incapacitating episodes of infection of four to 
six weeks total duration per year, or near constant findings 
of cough with purulent sputum associated with anorexia, 
weight loss, and frank hemoptysis and requiring antibiotic 
usage almost continuously.  A 100 percent rating is warranted 
when there are incapacitating episodes of infection of at 
least six weeks total duration per year.  For rating 
purposes, an incapacitating episode is one that requires 
bedrest and treatment by a physician.  38 C.F.R. § 4.97, Code 
6601 (1999).


Diagnostic Code 6600

The amended version of Diagnostic Code 6601 further provides 
that bronchiectasis can also be rated according to pulmonary 
impairment as for chronic bronchitis, 38 C.F.R.  § 4.97, 
Diagnostic Code 6600.  Pursuant to that Diagnostic Code, a 30 
percent evaluation is warranted for a FEV-1 of 56 to 70 
percent of predicted value, or FEV-1/FVC of 56 to 70 percent, 
or a Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO (SB)) of 56 to 65 percent of 
predicted value.  A 60 percent rating will be assigned where 
a FEV-1 is 40 to 55 percent of predicted, or FEV-1/FVC is 40 
to 55 percent of predicted, or DLCO (SB) is 40 to 55 percent 
of predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, 
Diagnostic Code 6600.


Factual background

In March 1990 the veteran reported a history of asthma.  The 
finding of the examiner was bronchitis.

In November 1990 the veteran reported symptoms of a head 
cold.  The examiner diagnosed him with possible bronchitis.

The veteran complained of congestion, sore throat and cough 
in October 1993.  The diagnosis was possible bronchitis.

In July 1994 the veteran presented with complaints of an 
abnormal temperature and cough.  The examiner ruled out 
bronchitis as a diagnosis.  However, in August 1994 the 
veteran reported the same complaints and wheezing.  The 
veteran was diagnosed with right middle and lower lobe 
pneumonia.

In July 1995 the veteran presented for x-rays of his chest.  
The examiner interpreted the x-rays as showing enlarged left 
hilar shadow raising suspicion of adenopathy, irregular 
outline of the outer end of the right clavicle compatible 
with degenerative changes that could be secondary to prior 
trauma.

The August 1995 physical examination included discussion of 
the veteran's history of hilar adenopathy.  The examiner made 
reference to the July 1995 chest x-ray that showed hilar 
adenopathy and a computed axial tomography (CT) examination 
of the veteran's chest that showed small lymph nodes in the 
pericranial, subcranial and left hilar areas.  No pulmonary 
infiltrates were noted.  The diagnosis was hilar adenopathy 
with unknown etiology and mild restrictive pulmonary function 
abnormality, possibly a reaction to a fungal infection.

During a September 1995 examination the veteran was again 
diagnosed with hilar and mediastinal nodes, most likely 
sarcoidosis.  A pathology report reflects that biopsies of 
the veteran's lung, left upper lobe, demonstrated bronchial 
wall with no significant pathologic changes.

In October 1995 the veteran was hospitalized and underwent 
cervical mediastinal exploration (CME).  This surgical 
procedure, according to the examiner, eliminated sarcoidoses 
as a diagnosis.

The veteran was examined in November 1995 and March 1996.  
Clinical notes reflect the etiology for the veteran's 
mediastinal adenopathy remained undefined.

VA emergency treatment notes indicate the veteran sought 
treatment for chest pains, fever and cough in August 1996.  
He was diagnosed with bronchitis.

The August 1996 VA examination indicated the veteran did not 
show shortness of breath, chronic cough hemoptysis, fever, 
chills or weight loss when he was first diagnosed with hilar 
adenopathy in 1995.  A bronchoscopy and gallium scan were 
normal.  Observation of the veteran since the original 
diagnosis revealed no changes.  Examination of the veteran's 
chest revealed normal breath tones and no wheezes, crackles 
or ronchi.  Percussion note was normal.  The accompanying 
chest x-ray revealed radiopaque densities overlaying the 
sternoclavicular junction, clear lungs with no evidence of 
infiltrates, nodules or effusions.  The left hilum was 
demonstrated as prominent.  The examiner's impression was 
subtle prominence of the left hilum, questionable adenopathy.  
Pulmonary function studies reflected a FVC reading of 99 
percent, pre-treatment, FEV-1 reading of 104 percent pre-
treatment and FEV-1/FVC reading of 86 percent.  The examiner 
noted a very minimal restrictive disorder, no shortness of 
breath, dyspnea on exertion, chronic cough or excessive 
sputum production.  The veteran was diagnosed with hilar 
adenopathy (pulmonary) of unknown etiology, asymptomatic.

A pulmonary function study by a service department facility 
in August 1997 revealed FVC of 97 percent, FEV-1 of 77 
percent and pev-1/FVC of 80 percent.  

During the September 1997 VA medical examination the veteran 
denied a history of tuberculosis.  He stated he probably 
experienced bronchitis twice annually requiring medical 
attention.  The veteran also denied a history of asthma, but 
stated he coughs every day.  Upon examination the veteran's 
chest was clear to auscultation and percussion with no 
evidence of rales, rhonchi or wheezing.  The accompanying 
chest x-ray reveal normal heart and mediastinum, unremarkable 
right helum.  The left helum, however showed markedly 
increased soft tissue, mildly increased from the 1996 
examination.  The radiologist's impression was increased soft 
tissue at the left hilum, differential included adenopathy, 
dilated pulmonary artery versus much less likely AV 
malformation.  Pulmonary function studies reflected a FVC 
reading 
of 93 percent, FEV-1 reading of 97 percent and FEV-1/FVC 
reading of 85 percent.  The veteran was diagnosed with hilar 
adenopathy, unknown etiology, normal spirometry with decrease 
in FVC and FEV comparative with restrictive lung disease.

Analysis

The Board notes that the veteran's reported medical history 
lack reports of persistent paroxysmal coughing, abundant 
purulent and fetid expectoration, slight emphysema or loss of 
weight (former Diagnostic Code 6601).  Under the current 
Diagnostic Code 6601, the record does not reflect 
incapacitating episodes of infection of two to four weeks per 
year even though the veteran reported experiencing bronchitis 
symptoms sometimes twice annually.  His medical record does 
not show daily productive cough with sputum at times purulent 
that requires prolonged antibiotic usage more than twice per 
year.  Therefore, the criteria for a compensable evaluation 
under either the former or current Diagnostic Code 6601 are 
not met.

Regarding Diagnostic Code 6600, a 30 percent evaluation is 
warranted for a FEV-1 of 56 to 70 percent of predicted value 
or FEV-1/FVC of 56 to 70 percent.  Both the August 1996 and 
August 1997 pulmonary tests exceed these compensable 
thresholds.  Further, in August 1997 the examiner evaluated 
the pulmonary test results as normal.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected respiratory 
disorder.  The benefit sought on appeal is accordingly 
denied.




ORDER

Entitlement to an increased (compensable) disability 
evaluation for service-connected bilateral hearing loss, is 
denied.

Entitlement to an increased (compensable) disability 
evaluation for service-connected right knee disability, is 
denied.

Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for right shoulder 
disability, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased (compensable) evaluation for 
service-connected disorder of the respiratory system, is 
denied.





	

	

		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals




 

